Filed 1/25/21 P. v. Quintero CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B307020

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. PA039154)
           v.

 REY DAVID QUINTERO,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, David W. Stuart, Judge. Affirmed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                             ____________________________
       On June 11, 2002, a jury convicted Rey David Quintero of
two counts of attempted deliberate and premeditated murder
(Pen. Code, §§ 664/187, subd. (a)) each with allegations of personal
and intentional use of a firearm proximately causing great bodily
injury. (Pen. Code,1 §§ 12022.53, subds. (b), (c) & (d) & 12022.5,
subd. (a)(1)2.)
       On July 18, 2002, the trial court sentenced Quintero to life
imprisonment with the possibility of parole to be served
consecutively on counts 1 and 2, plus on each count, 25 years to
life for the firearm allegation in section 12022.53, subdivision (d)3


        1   All undesignated statutory references are to the Penal
Code.
        2At the time Quintero was sentenced, section 12022.5,
subdivision (a)(1) provided: “Except as provided in subdivisions
(b) and (c), any person who personally uses a firearm in the
commission or attempted commission of a felony shall, upon
conviction of that felony or attempted felony, in addition and
consecutive to the punishment prescribed for the felony or
attempted felony of which he or she has been convicted, be
punished by an additional term of imprisonment in the state
prison for 3, 4, or 10 years, unless use of a firearm is an element
of the offense of which he or she was convicted.” (Former
§ 12022.5, subd. (a)(1).) Section 12022.5, subdivision (a) was
subsequently amended. (See Stats. 1999, ch. 129, § 5.)
       Currently, section 12022.5, subdivision (a) provides:
“Except as provided in subdivision (b), any person who personally
uses a firearm in the commission of a felony or attempted felony
shall be punished by an additional and consecutive term of
imprisonment in the state prison for 3, 4, or 10 years, unless use
of a firearm is an element of that offense.” (§12022.5, subd. (a).)
        3
        Pursuant to section 12022.53, subdivision (j), the trial
court stayed imposition of sentence on the enhancements in then



                                       2
consecutive to the latter life sentences for a “total sentence” of
“life plus life plus 50 years to life.” On November 21, 2003,
we affirmed the judgment with modification, directing the trial
court to give Quintero an additional day of custody credit.4 The
remittitur issued on March 19, 2004.
       On July 2, 2020, Quintero in propria persona filed a
“Motion to Remand Case” asking the trial court to modify his
sentence by exercising its discretion to strike the firearm
enhancements under then recent legislation, Senate Bill No. 620
(2017–2018 Reg. Sess.). Senate Bill No. 620 amended section
12022.53 to “grant trial courts, for the first time, the discretion to
strike section 12022.53’s firearm enhancements. (§ 12022.53,
subd. (h), as amended by Stats. 2017, ch. 682, § 2.).” (People v.
Hurlic (2018) 25 Cal.App.5th 50, 54 (Hurlic).
       On July 7, 2020, the trial court denied the motion because
Quintero’s case “became final in 2002” and “there is no separate
independent ground for resentencing.” On July 20, 2020, Quintero
timely filed a notice of appeal.
       On September 21, 2020, we appointed appellate counsel,
who on October 20, 2020, filed a brief asking us to follow the
procedures in People v. Serrano (2012) 211 Cal.App.4th 496 and
identifying no issues. Counsel stated he would inform Quintero
that he could file a supplemental brief and/or request the court to
relieve counsel. On October 21, 2020, we notified Quintero that
he had 30 days within which to file a supplemental brief or letter


existing section 12022.5, subdivision (a)(1) and section 12022.53,
subdivisions (b) and (c).
      4 On December 17, 2003, we modified our opinion. This
modification is not germane to this appeal.




                                     3
stating any grounds for an appeal or arguments that he wished
us to consider. Quintero filed a letter brief on November 6, 2020.
       The order before us involves a denial of postconviction
relief. We thus have no independent duty to review the record
for reasonably arguable issues. (People v. Cole (2020)
52 Cal.App.5th 1023, 10345 [“[W]e reject the notion that the
Constitution compels the adoption or extension of [People v.
Wende (1979) 25 Cal.3d 436] procedures (or any subset of them)
for appeals other than a criminal defendant’s first appeal of right
because, beyond that appeal, there is no right to the effective
assistance of counsel.”].) If a defendant files a supplemental
brief, we are “required to evaluate any arguments presented in
that brief and to issue a written opinion that disposes of the trial
court’s order on the merits (that is, by affirming, reversing or
other like disposition).” (Cole, at p. 1040.)
       On October 11, 2017, the Governor signed Senate Bill
No. 620, which went into effect on January 1, 2018,6 and gave the
trial courts authority to strike firearm enhancements—authority
trial courts did not have previously. We have held that
Senate Bill No. 620 applies retroactively to cases not yet final
as of the date of its enactment. (Hurlic, supra, 25 Cal.App.5th
at p. 56.) Defendant’s case became final well before Senate Bill
No. 620’s effective date. Quintero does not contest otherwise.
       Defendant, however, argues that not applying Senate Bill
No. 620 to a case like his that was already final as of Senate Bill


      5 The Supreme Court granted review in People v. Cole on
October 14, 2020 (S264278).
      6 See People v. Camba (1996) 50 Cal.App.4th 857, 865–866
[operative date is “January 1 of the year following” enactment].




                                    4
No. 620’s effective date violates the Equal Protection Clauses of
the United States and California Constitutions. Our colleagues
in the Fifth District have rejected this argument in People v.
Baltazar (2020) 57 Cal.App.5th 334. We do not disagree with
their reasoning.

                         DISPOSITION
     The trial court’s order dated July 7, 2020 denying
defendant’s motion to remand this case to strike his firearm
enhancements is affirmed.
     NOT TO BE PUBLISHED.



                                           BENDIX, J.


We concur:



             ROTHSCHILD, P. J.



             FEDERMAN, J.*




      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    5